DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12) in the reply filed on 0 is acknowledged.  The traversal is on the ground(s) that that independent claim 13 has been amended to include t  This is not found persuasive because the amendment to claim 13 does render restriction improper. The battery of Group 1 can be made by a materially different process than claimed in Group 2. For instance, the battery can be made by layering the positive current collector, composite cathode, separator, compliant interlayer, anode, and negative current collector as opposed to disposing the separator and compliant interlayer between a composite cathode in contact with a positive current collector and an anode supported by a negative current collector. Furthermore, the search burden remains. 
The requirement is still deemed proper and is therefore made FINAL.
Applicants request for rejoinder of the Group II method claims in the event of allowance of the Group I battery claims is acknowledged.   
Claims 1-12 are pending and will be examined, and claims 13-20 are withdrawn as belonging to a non-elected invention.



Claim Objections
Claim 9 is objected to because of the following informalities:  The  “…P2S5, SiS2, GeS2, SnS2, P2O5, B2O3, SiO2, Al2O3, or a combination thereof; ii) one or more glass modifiers selected from the group consisting of Li2S, Na2S, Li2O, NaO2 or a combination thereof; and iii) one or more dopants selected from the group consisting of Lil, Li3PO4, Li4SiO4, or a combination thereof.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cathode" in line 8.  There is insufficient antecedent basis for this limitation in the claim. In line 2, “a composite cathode” is introduced, and if the applicant is attempting to reference “a composite cathode,” and not a different cathode, in line 8 the examiner suggests amending as such.
Claims 2-12 depend on claim 1 and are therefore are also considered indefinite for failing to particularly point out and distinctly claim the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (CN-104103873-A, appended machine translation used for citations).
The claimed limitations of the instant application are listed then followed by the corresponding language and/or the citations of the reference which is in parenthesis and bolded.

Regarding claim 1, as best the examiner understands the claim with respect to the 112b rejection above, 
A battery (a lithium air battery, see Pg15/L58, with further details given in Example 1)
a positive current collector (foamed nickel is used as the positive electrode current collector, see P16/L14-15) that contacts a composite cathode (aqueous solution infiltrating graphene sponge, see P16/L14-15)
a negative current collector that supports an anode (copper foil with a lithium sheet, see P16/L6-7)
the anode is opposedly disposed to the composite cathode (see Fig. 2)
a compliant interlayer that comprises a compliant electrolyte (porous ceramic layer having bending strength of 80-170 N/mm2 (Pg13/L14-15), the pores of which are filled with an electrolyte, see Pg15/L59-60)
a separator (solid electrolyte layer, see Pg16/L3-4)
the compliant interlayer and the separator are disposed between the composite cathode and the anode (negative electrode is disposed on one side of the porous ceramic layer and the positive electrode is disposed on one side of the solid electrolyte layer, see Pg16/L2-4 and Fig. 2)
the separator is in a protective relationship with the cathode and prevents the compliant electrolyte from the compliant interlayer from contacting the composite cathode (the negative electrode and the porous positive electrode are isolated, see Pg16/L1-2)

Regarding claim 2, as best the examiner understands the claim with respect to the 112b rejection above,
compliant electrolyte comprises a liquid electrolyte (the porous ceramic was impregnated with 1 mol/L lithium hexafluorophosphate propylene carbonate electrolyte, see Pg16/L7-9)

Regarding claim 3, as best the examiner understands the claim with respect to the 112b rejection above,
the separator is impermeable to the compliant electrolyte (the negative electrode and the porous positive electrode are isolated, see Pg16/L1-2)



Regarding claim 5, as best the examiner understands the claim with respect to the 112b rejection above,
where the anode comprises lithium metal (the metallic lithium negative electrode, see Pg16/L2).  

Regrading claim 6, as best the examiner understands the claim with respect to the 112b rejection above,
the compliant interlayer contacts the anode (the lithium sheet was in contact with the porous ceramic layer, see Pg16/L7-8).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visco et al. (US 2016/0190640 A1).

Regarding claim 1, as best the examiner understands the claim with respect to the 112b rejection above,
Visco teaches: 
A battery (Fig. 16D, [0383]) 
a positive current collector 1664 that contacts a cathode 1662 (Fig. 16D, [0383])
Visco does not teach that the cathode 1662 is necessarily a composite cathode. However, he teaches that one of several suitable configurations for the cathode of the embodiment of his invention includes a composite cathode impregnated with a liquid electrolyte, as shown in Fig. 16B ([0383], [0375]-[0376]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the cathode of Fig. 16D to be a composite cathode impregnated with liquid electrolyte, as shown in Fig. 16B, because Visco teaches that this is one of several suitable configurations for the cathode of his invention.
Forming the cathode 1662 of Fig. 16D to be a composite cathode, as shown in Fig. 16B, teaches the limitations of claim 1, wherein the cathode is a composite cathode.
The battery of Visco comprises a negative current collector 1101b that supports an anode 1310 ([0383], [0324])
the anode 1310 is opposedly disposed to the composite cathode 1622 (Fig. 16D)
a compliant interlayer 100 (Fig. 16D, shown to be compliant, i.e. flexible, in Fig. 1C-D, [0132]) that comprises a compliant (i.e. liquid) electrolyte ([0383], [0375]-[0376])
a separator 1670 ([0383])
the compliant interlayer 100 and the separator 1670 are disposed between the composite cathode 1662 and the anode 1310 (see Fig. 16D)
where the separator 1670 is in a protective relationship with the cathode and prevents the compliant electrolyte from the compliant interlayer from contacting the composite cathode ([0374]) 

Regarding claim 2, as best the examiner understands the claim with respect to the 112b rejection above,
compliant electrolyte comprises a liquid electrolyte (([0383], [0375]-[0376]))

Regarding claim 3, as best the examiner understands the claim with respect to the 112b rejection above,
Visco does not teach that the separator 1670 is necessarily impermeable to the compliant electrolyte. However, he teaches that one of several suitable configurations for the devices of his invention includes a configuration in which the compliant interlayer/solid electrolyte 100 is non-porous and also functions as a separator ([0370]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the compliant interlayer/solid electrolyte/separator configuration of the device of Fig. 16B to be a single layer 100, in which layer 100 functions as both a separator and a compliant electrolyte, because Visco teaches that this is a suitable configuration for the devices of his invention.
Forming the compliant interlayer/separator structure of the device of Fig. 16D to be a single layer 100 teaches the limitations of claim 3, wherein the separator is impermeable to the compliant electrolyte.

Regarding claim 4, as best the examiner understands the claim with respect to the 112b rejection above,
Visco does not teach that the separator necessarily comprises a sulfide glass. However, he teaches that one of several suitable configurations for the devices of his invention includes a configuration in which the compliant interlayer/solid electrolyte 100 is non-porous and also functions as a separator ([0370]).
He further teaches that one of several materials suitable for use as the solid electrolyte material of his invention is a sulfide glass ([0373]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the compliant interlayer/solid electrolyte/separator configuration of the device of Fig. 16B to be a single layer 100, in which layer 100 functions as both a separator and a compliant electrolyte, because Visco teaches that this is a suitable configuration for the devices of his invention. 
It would further have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the interlayer/solid electrolyte/separator layer 100 from a sulfide glass, because Visco teaches that this is a suitable material for the solid electrolytes of the devices of his invention.
Forming the interlayer/solid electrolyte/separator layer 100 of his invention to be a sulfide glass teaches the limitations of claim 4, wherein the separator comprises a sulfide glass.

Regarding claim 5, as best the examiner understands the claim with respect to the 112b rejection above,
the anode comprises lithium metal (Fig. 16D, [0383])

Regarding claim 6, as best the examiner understands the claim with respect to the 112b rejection above,
the compliant interlayer 100 contacts the anode 1310 (Fig. 16D, [0383])

Regarding claim 7, as best the examiner understands the claim with respect to the 112b rejection above,
the separator 1670 contacts (i.e. structurally/electrically/thermally contacts) the positive current collector 1664 (Fig. 16D, [0383]) and where the composite cathode 1662 is encapsulated between (i.e. sandwiched between) the separator 1670 and the positive current collector (see Fig. 16D)

Regarding claim 12, as best the examiner understands the claim with respect to the 112b rejection above,
	Visco does not teach that the electrolyte in the device of Fig. 16D is necessarily any of the materials recited in claim 12.
	However, he teaches that some of several suitable forms of the electrolyte of his invention includes a gel electrolyte ([0375]) or a room temperature ionic liquid electrolyte (see [0373]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the electrolyte of the device of Fig. 16D from a gel electrolyte or a room temperature ionic liquid electrolyte, because Visco teaches that these are suitable electrolytes for the devices of his invention.
Forming the electrolyte of the device of Fig. 16D from either a gel electrolyte or a room temperature ionic liquid electrolyte teaches the limitations of Claim 12, wherein the electrolyte is a room temperature ionic liquid electrolyte or a gel electrolyte.

Claim(s) 1, 4-6, 8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2020/0212500 A1) in view of Minamida et al. (US 2019/0305370 A1).

Regarding claim 1, as best the examiner understands the claim with respect to the 112b rejection above, Ogawa discloses a solid state battery (see Title).
Ogawa does not explicitly disclose “a positive current collector that contacts a composite cathode” or “a negative current collector that supports an anode.”
	Minamida similarly teaches a layered solid electrolyte laminate comprised of a sulfide solid electrolyte in an all-solid-state battery (see Title and Abstract; see also [0051]). Minamida discloses a positive current collector layer in contact with a positive electrode active material layer and a negative current collector layer in contact with a negative electrode active material layer (see Fig. 2 and [0061]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the well-known design, as taught by Minamida, of having a negative electrode supported by a negative current collector and a positive electrode supported by a positive current collector with the reasonable expectation of success. 
A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art (see MPEP §§ 2143 and 2143.02).
Ogawa discloses “the anode is opposedly disposed to the composite cathode” (solid electrolyte laminated sheet in contact with a positive electrode layer on the outermost layer and a layer in contact with a negative electrode layer being the opposite outermost layer, see Abstract). Ogawa discloses “a compliant interlayer that comprises a compliant electrolyte” (a layer of the solid electrolyte laminated sheet in contact with a negative electrode layer, see Abstract). Ogawa discloses “a separator” (a layer of the solid electrolyte laminated sheet in contact with a positive electrode layer, see Abstract). Ogawa discloses “the compliant interlayer and the separator are disposed between the composite cathode and the anode” (disposing the first self-supporting sheet of the solid electrolyte sheet to contact the negative electrode, disposing the second self-supporting sheet to contact the positive electrode and laminating them, see [0099]). Ogawa discloses “the separator is in a protective relationship with the cathode and prevents the compliant electrolyte from the compliant interlayer from contacting the composite cathode” (solid electrolyte layer has a function of conducting lithium ions and as a separator that prevents a short circuit between a negative electrode active material layer and a positive
electrode active material layer, see [0005]).

Regrading claim 4, as best the examiner understands the claim with respect to the 112b rejection above, 
Ogawa does not teach that the separator necessarily comprises a sulfide glass.
However, he teaches that one of several materials suitable for the solid electrolyte/separator material of his invention is a sulfide glass (the solid electrolyte may have a glassy structure and be a sulfide based solid electrolyte, see [0041]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the solid electrolyte/separator material of modified Ogawa to be a sulfide glass, because Ogawa teaches that this is a suitable material for the solid electrolyte/separator material of the device of his invention.
Forming the solid electrolyte/separator material of modified Ogawa to be a sulfide glass teaches the limitation of claim 4, wherein the separator is a sulfide glass.

Regarding claim 5, as best the examiner understands the claim with respect to the 112b rejection above, 
Ogawa does not teach that the anode necessarily comprises lithium metal.
However, he teaches that one of several materials suitable for the solid electrolyte/separator material of his invention is lithium metal (the negative electrode material may be a metallic lithium, see [0062]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the anode of modified Ogawa to be lithium metal, because Ogawa teaches that this is a suitable material for the anode material of the device of his invention.
Forming the anode of modified Ogawa to be lithium metal teaches the limitations of claim 5, wherein the anode comprises lithium metal.

Regarding claim 6, as best the examiner understands the claim with respect to the 112b rejection above, Ogawa discloses “the compliant interlayer contacts the anode” (a layer of the solid electrolyte laminated sheet in contact with a negative electrode layer, see Abstract).

Regarding claim 8, as best the examiner understands the claim with respect to the 112b rejection above, 
Ogawa does not teach that the separator necessarily comprises a binder and a reinforcement.
However, he teaches that the solid electrolyte/separator of his invention may suitably include a support (reinforcement, see [0023]), and a binder (see [0036]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included both a support/reinforcement and a binder in the solid electrolyte/separator of modified Ogawa, because Ogawa teaches that these are suitable materials to include in the solid electrolyte/separator of his invention.
Including both a support/reinforcement and a binder in the solid electrolyte/separator of modified Ogawa teaches the limitations of Claim 8, wherein the separator comprises a binder and a reinforcement.

Regarding claim 10, as best the examiner understands the claim with respect to the 112b rejection above, Ogawa discloses “the binder is a polymer” (the binder used is styrene butadiene rubber, referred to as SBR, see [0071]).

Regarding claim 11, as best the examiner understands the claim with respect to the 112b rejection above, 
Ogawa does not teach that the reinforcement is necessarily an aramid fiber or a glass fiber.
However, he teaches that some of several materials suitable for use as the reinforcement of the solid electrolyte/separator of his invention include aramid fibers or glass fibers (, see [0029]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the reinforcement of modified Ogawa from aramid fibers or glass fibers, because he teaches that these are some of several suitable reinforcement materials for the solid electrolyte/separator of his invention.
Forming the reinforcement of modified Ogawa from aramid fibers or glass fibers teaches the limitations of claim 11, wherein the reinforcement is an aramid fiber or a glass fiber.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US-20200212500-A1)  in view of Minamida et al. (US 2019/0305370 A1) as applied to claims 1 and 4 above, and further in view of Yersak et al. (US-20180375148-A1).

Regarding claim 9, as best the examiner understands the claim with respect to the 112b rejection above, Ogawa discloses the solid electrolyte laminated sheet is preferably a lithium sulfide-based material (see [0040]), but does not appear to be limited to specific solid electrolyte material so long as the material includes lithium in order to improve lithium ion conductivity (see [0039]).  Ogawa does not explicitly disclose using the claimed glass formers, modifiers, and dopants.  
Yersak teaches similar fiber-reinforced separators/solid electrolytes (see Abstract).  Yersak further teaches lithium ion-conducting sulfide or oxysulfide based glassy separators (see [0009]). Yersak teaches the separators may be formed by combining three classes of materials: i) one or more glass formers, including, for example, P2S5, SiS2, GeS2, SnS2, P2O5, B2O3, SiO2; ii) one or more glass modifiers, including, for example, Li2S, Li2O, and; iii) one or more dopants, for improving glass formability and/or stability, including, for example, Lil, Li3PO4, Li4SiO4 (see [0009]). Yersak also teaches the analogous sodium ion-conducting compositions (see [0009]). Additionally, Yersak teaches the sulfide and oxy-sulfide separator/solid electrolyte compositions have glass transition temperatures that are appropriate for battery operating temperatures (see [0011]) and provide mobile lithium cations (see [0029]). 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize sulfide or oxysulfide based glassy separator materials, as taught by Yersak, as the lithium sulfide-based materials of Ogawa in order to have separator materials with appropriate glass transition temperatures that are capable of providing mobile lithium cations.

Relevant Art Considered 
Yersak et al. ACS Appl. Energy Mater. 2019, 2, 3523−3531: Yersak (2019) teaches a hot-pressing process that was used to fabricate dense, aramid-fiber-reinforced (Li2S)70(P2S5)30 glass−ceramic solid-state electrolyte composites (see Abstract; see also Fig. 5). 
Xu et al. ACS Energy Lett. 2019, 4, 1073−1079: Xu teaches all-solid-state lithium batteries with a Li2S cathode, ∼100μm thick Li3PS4 electrolyte reinforced by a Kevlar nonwoven scaffold and with Li metal as the anode (see Abstract; see also Fig. 2)
Duan et al. J. Am. Chem. Soc. 2018, 140, 82−85: Duan teaches a solid electrolyte architecture with a rigid ceramic layer modified with an ultrathin polymer is toward Li metal to accomplish dendrite-suppression of Li-anode, and a soft polymer-layer spreads over the exterior and interior of the cathode (see Abstract; see also Fig. 1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kayla E Clary whose telephone number is (571)272-2854. The examiner can normally be reached Monday - Friday 8:30-5:00 (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.E.C./
Kayla E. ClaryExaminer, Art Unit 1721                                                                                                                                                                                                        
/SADIE WHITE/Primary Examiner, Art Unit 1721